Citation Nr: 9920999	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1991 decision by the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO notified the appellant 
that he needed to submit new and material evidence to reopen 
his claim for service connection for nervousness.  While the 
case has been in appellate status, the appellant moved and 
the New Orleans, Louisiana, RO assumed jurisdiction over the 
case.  The Board remanded this claim in February 1997 and 
again in September 1998.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Service connection for a nervous disorder, to include a 
schizophrenia, was denied by the Board in April 1979.

2.  Petitions to reopen the claim for service connection for 
a psychiatric disorder, to include, schizophrenia were denied 
by the Board in June 1981, October 1985, and April 1988.

3.  Evidence submitted by the appellant since the April 1988 
Board decision, which denied reopening the claim for service 
connection for paranoid schizophrenia is cumulative and 
redundant.



CONCLUSIONS OF LAW

1.  The April 1979 Board decision, which denied service 
connection for a nervous disorder, to include schizophrenia, 
and the June 1981, October 1985, and April 1988 Board 
decisions, which denied reopening the claim for service 
connection for paranoid schizophrenia are final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for psychiatric 
disorder, to include schizophrenia.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that his diagnosis of paranoid 
schizophrenia is related to service.  

Service connection for nervous disorder, to include a 
psychosis, was denied by the Board in April 1979.  The 
evidence of record at the time of the Board decision follows:

Service medical records reveal that at entrance, a 
psychiatric evaluation was normal.  In a report of medical 
history completed by the appellant at that time, he stated 
"no" to ever having or having now nervous trouble of any 
sort and depression or excessive worry.  In December 1970, 
psychiatric evaluation was normal.  That same month, it was 
noted that the appellant wanted to be hospitalized for a 
nervous condition.  He admitted to using speed and felt that 
vomiting was due to withdrawal syndrome.  He reported 
anorexia and weight loss.  He noted that he had only 44 more 
days of service.  The impression was no withdraw on speed, if 
anything gastrointestinal disorder.

The appellant was hospitalized in January 1971.  The 
appellant reported that he had been feeling "very nervous, 
shaky, about to climb the walls."  The appellant stated that 
he wanted his symptoms cleared up before he went home.  He 
reported recurrent nightmares and yelling in his sleep.  The 
examiner stated that the appellant was very hostile and that 
the appellant felt that he had not been given the proper 
medical care.  The examiner stated that the appellant was 
very inconsistent about the need for psychiatric help.  The 
diagnosis entered was anxiety reaction.  The examiner noted 
that it was related to the short time in service and facing 
the outside world.  Counseling was given.  The final 
diagnosis was anxiety reaction, manifested by nightmares and 
anxiety with the stressor being his separation from service.

In September 1975, the appellant was hospitalized at a VA 
facility.  The diagnosis was schizophrenia, paranoid type.  
It was noted that the appellant had been admitted because of 
schizophrenic reaction.  The appellant reported that everyone 
was looking at him because his skin was turning white.  He 
was discharged in the following month.

In a January 1976 letter, the appellant's mother stated that 
after his discharge from service, she noticed that the 
appellant had a severe preoccupation with his face.  She 
stated that the appellant would take several showers a day, 
had become withdrawn, had difficulty sleeping at night, and 
appeared to be in a constant state of anxiety.  She stated 
that the appellant reported that he was given so many pills 
in service while he was stationed in Germany that it changed 
his complexion.  The appellant's mother stated that such 
caused the appellant's anxiety, which had caused him to 
function abnormally.  

In an April 1979 rating decision, the RO denied service 
connection for schizophrenic reaction, paranoid type.  The RO 
noted the January 1971 hospitalization in service for anxiety 
reaction and that there were no subsequent medical problems 
until 1975, when he was hospitalized at a VA facility and 
diagnosed with schizophrenia, paranoid type.  The RO stated, 
"The evidence of record does not currently show that the 
veteran's schizophrenia condition is related to service."

The appellant was hospitalized at a VA facility from December 
1975 to May 1976.  It was noted that the appellant was 
admitted with a fixation with an apparent delusion that his 
face had turned pale due to acne medication in service.  The 
discharge diagnosis was schizophrenia, paranoid type.

The appellant had an RO hearing in September 1976.  The 
appellant stated that he first felt a nervous problem when he 
was stationed in Germany.  He stated he was there for about 
three months.  The appellant stated that he had written a 
letter to his mom about his nerves and then was subsequently 
taken off duty.  He stated that he heard voices and that 
people were out to get him.  He stated that the people were 
trying to stab him and were chasing him.  The appellant 
stated that he had trouble sleeping.  The appellant stated 
that he was first seen for his nervous problem in December 
1970.  He stated that even after service, he continued to 
hear the voices.  The appellant stated that he would stay at 
home and not socialize.  He stated that he was seen by a Dr. 
Griffith in 1972 or 1973 and that Dr. Griffith told him that 
he needed to change his diet and environment.

The appellant had two sisters at the RO hearing.  One of his 
sisters stated that she noticed a difference in the appellant 
when he came home on leave-that he was not as cheerful and 
outgoing and was more withdrawn.  She stated that rather than 
checking up on his friends, he wanted to be left alone.  The 
appellant's sister stated that the appellant mentioned 
hearing voices in a letter he wrote to his mom while he was 
in service.  She stated that it made his mom nervous.  She 
stated that when the appellant returned after service, the 
change in his personality was more obvious.  She described 
him as getting easily upset and being antisocial.  She stated 
that they tried to help him, but that the appellant did not 
want the help.  The other sister did not testify.

In a September 1976 VA Form 21-4138, the appellant's mother 
stated that she was very aware of the change in her son after 
he was discharged from service.  She stated that prior to 
service, he was a well-adjusted man who had friends and a job 
and that he enjoyed himself.  She stated that the appellant 
wrote her while he was in service and stated that he was 
hearing voices.  She stated that once the appellant came home 
following service, he was withdrawn, spoke of his face 
constantly, showered excessively, and would not talk to his 
family.  In a separate statement, a friend from high school 
stated that the appellant was outgoing in high school and 
that she and him were good friends.  She stated that the 
appellant did not contact her or his other friends when he 
was home on leave during service.

Employment medical records dated in 1973 are unrevealing as 
to a psychiatric disorder.  In a February 1977 letter, the 
appellant's former employer noted the appellant's attendance 
record and entries from his personnel file.

In a May 1977 letter, the appellant's mother alleged that the 
appellant's nervous problems began in service as a result of 
Tetracycline that was prescribed to the appellant during 
service.

In a June 1977 letter, Dr. Casmir A. Murillo stated that he 
examined the appellant on April 25, 1972, for a nervous 
condition and that he prescribed Valium.  He stated that he 
examined the appellant again on May 11, 1972 for the same 
condition.  He stated that he referred the appellant to Dr. 
Ismailoglu, a psychiatrist.

Dr. Griffith's private medical records reveal that in 
September 1973, the appellant sustained a gunshot wound to 
the head.

In a May 1977 letter, the appellant's mother stated that the 
appellant had been put on sick leave for a nervous condition 
by Dr. Murillo for approximately three weeks.  She stated 
that the appellant was recommended to see Dr. Ismailoglu, but 
that the appellant did to realize the seriousness of his 
problem and did not go to the appointment.  She stated that 
the appellant got shot in the head in 1973 because he was 
acting aggressively and a man started shooting at him.  She 
stated that Dr. Griffith had stated that the appellant should 
seek psychiatric help.

In the April 1979 decision, the Board determined that the 
appellant had been treated for anxiety reaction in service 
but that it had resolved and that a psychosis had not been 
shown until 1974, which is four years following the 
appellant's discharge from service.  The Board stated that 
the facts did not establish any factual or medical basis for 
finding that the appellant's currently diagnosed psychosis 
commenced in service.

In essence, the Board determined that the appellant had not 
brought forth evidence of incurrence or aggravation of a 
chronic psychiatric disorder in service or a psychosis to a 
compensable degree within one year following service.  The 
Board further determined that although a post service 
diagnosis of schizophrenia had been entered, there was no 
competent medical evidence that related the diagnosis to 
service.  That decision became final.

In a June 1981 decision, the Board denied reopening the 
appellant's claim for service connection for paranoid 
schizophrenia.  Additional records received were lay 
statements from friends, stating that the appellant had been 
an outgoing person prior to service and had changed following 
service.  A February 1981 VA hospitalization summary report 
revealed a diagnosis of chronic paranoid schizophrenia.  In a 
March 1981 VA medical record, it indicated that the appellant 
sustained a blow to his head by a baseball bat.  The 
appellant testified at a Board hearing in May 1981.  The 
appellant stated that he was withdrawn in the years following 
his active duty and was eventually referred to a doctor by 
his friends, relatives, and employer.  He related that he had 
not been seen for medical treatment at a VA facility prior to 
1975.  The appellant stated that he was given medication in 
service for his nervous problems.  The Board made the 
following determination:

In its April 1979 decision, the Board 
determined that a nervous disorder was 
not incurred in or aggravated during 
active duty and that a psychosis was not 
clinically manifested within the first 
post service year.  That decision is 
final.  Accordingly, the sole 
determination which must be made at this 
time is whether recently submitted 
evidence is new and material creating a 
different factual basis upon which 
service connection can be allowed.

In his reopened claim, the veteran has 
submitted lay statements indicating that 
he had no psychiatric disability prior to 
service, but that he exhibited nervous 
symptomatology following his discharge 
from active duty.  In addition, a 
hospital report showing treatment for 
schizophrenia in February 1981 has been 
submitted, and the veteran has testified 
before the Board regarding the etiology 
of his schizophrenic disease.  This 
evidence is not sufficient to establish a 
new factual basis.  The statements by 
acquaintances of the veteran were made 
from memory of remote events, and the 
substance of these statements is not 
supported by the clinical data of record.  
The hospital report shows a recent 
diagnosis of schizophrenia, but does not 
show that schizophrenia was present in 
service or within the first post service 
year.  In summary, the newly submitted 
evidence is not sufficient to base an 
allowance of service connection for 
schizophrenic disease.

In the October 1985 decision, the Board denied reopening the 
claim for service connection for paranoid schizophrenia.  
Additional records received were statements from the 
appellant stating that he developed his sickness in service 
due to a chemical reaction he had with medication given to 
him for his skin condition.  The appellant's mother 
reiterated that which she had previously stated.  The 
appellant testified before the Board in August 1985.  The 
appellant contended that the inservice psychiatric problems 
represented the onset of the ultimately diagnosed psychosis.  
The Board made the following determination:

Since the decision of the Board in June 
1981 is final, the only question before 
this Board for current appellate 
consideration is the question of whether 
or not a new factual basis has been shown 
such as to support the establishment of 
service connection.  The information 
supplied by the veteran's mother in the 
April 1979 statement, and the testimony 
of the veteran at the personal hearing 
essentially reflect information and 
contentions previously presented and 
considered at the time of the June 1981 
decision.  There is no additional 
evidence that reasonably supplies a new 
factual basis such as to support an 
allowance of the claim.  A reasonable 
doubt has not been shown.

That decision became final.

In the April 1988 decision, the Board denied reopening the 
claim for service connection for paranoid schizophrenia.  The 
additional evidence was testimony provided by the appellant, 
where he reiterated his previous contentions as to his 
psychiatric disorder and that manifestations were shown in 
service.  The Board made the following determination:

The Board has carefully considered all of 
the evidence in connection with the 
previous Board decisions and finds that 
the medical and legal conclusions entered 
in connection therewith were adequately 
supported by the evidence then of record.  
The issue for consideration at the 
present time, therefore, is whether or 
not the evidence submitted in conjunction 
with the reopened claim establishes a new 
factual basis which would permit the 
grant of service connection for 
[]paranoid schizophrenia.  The evidence 
provided by the veteran consists solely 
of his contentions as well as testimony 
at a hearing before [the RO] in May 1987.  
Such evidence is essentially cumulative 
in nature.  There has been no medical 
evidence submitted showing [] a chronic 
acquired psychiatric disorder in service 
or a psychosis within one year 
thereafter.

That decision is final and a claim may not be reconsidered on 
the same factual basis.  See 38 U.S.C.A. § 7104 (West 1991).  
However, a claim may be reopened if new and material evidence 
is received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the April 1988 Board decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Evidence submitted or associated with the claims file in 
relation to service connection for a back disability since 
the April 1988 Board denial consists of the following:

1.  a January 1996 VA examination which 
reveals a diagnosis of psychoneurosis, 
depressive; sleep disorder, and anxiety.  
The VA examiner noted that there was no 
relationship between the psychoneurosis 
and Tetracycline;

2.  a January 1996 VA psychiatric 
evaluation which reveals a diagnosis of 
history of chronic schizophrenia.  The 
examiner noted that the appellant had not 
received treatment for such since 1981 
and that the appellant did not have 
active symptoms presently;

3.  an April 1997 VA psychiatric 
evaluation which reveals a diagnosis of 
schizophrenia, paranoid type, in partial 
remission;

4.  a duplicate copy of the VA 
hospitalization summary reports from 
December 1975, which revealed a diagnosis 
of schizophrenia, paranoid type, and 
inpatient treatment reports during that 
hospitalization and a duplicate copy of 
the June 1977 VA hospitalization summary 
report, which revealed a diagnosis of 
schizophrenia, paranoid type;

5.  a June 1976 VA hospitalization 
summary report, which revealed a 
diagnosis of "[q]uestion schizophrenia, 
paranoid type;

6.  a June/July 1976 VA hospitalization 
summary report, which revealed a 
provisional diagnosis of anxiety 
reaction, adult, situational and a 
discharge diagnosis of schizophrenia, 
paranoid type, chronic;

7.  results from psychological testing 
conducted in June 1977 which supported a 
provisional diagnosis of schizophrenia, 
paranoid type, in partial remission and 
anxiety and depressive features;

8.  a July 1976 and June 1977 social work 
service reports where the appellant's 
mother was interviewed.  She basically 
stated that the appellant's behavior was 
altered after service;

9.  VA outpatient treatment reports, 
dated from August 1976 to May 1978, which 
show treatment for schizophrenia;

10.  a July 1978 private psychiatric 
evaluation which reveals a diagnosis of 
schizophrenia, paranoid type, in partial 
remission; 

11.  an August 1979 private psychiatric 
evaluation which reveals a diagnosis of 
schizophrenia, paranoid type;

12.  the appellant's statements (claim to 
reopen, notice of disagreements, 
substantive appeal, etc.) and his 
testimony at June 1993 and November 1993 
RO hearings.  The appellant continues to 
contend that he developed his psychiatric 
disorder in service.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

Service connection had been previously denied by the Board in 
April 1979, June 1981, October 1985 and April 1988 because 
the appellant had not brought forth evidence of a psychiatric 
disorder in service or a psychosis either in service or 
within one year following service.  The appellant also had 
not brought forth evidence of a nexus between the diagnosis 
of schizophrenia and service.

As to the duplicate copies of VA hospitalization summary 
reports and the appellant's contentions, such evidence is 
just that-evidence which has been previously received and is 
cumulative and redundant would not constitute new and 
material evidence.  38 C.F.R. § 3.156(a).  

The appellant has submitted evidence which has not been 
submitted previously; however, he has not presented evidence 
of either incurrence or aggravation of a psychiatric disorder 
in service or evidence of a psychosis within one year 
following service nor has he submitted evidence of a nexus 
between the diagnoses of psychoneurosis and schizophrenia and 
service.  The evidence he has submitted shows that he was 
diagnosed with paranoid schizophrenia four years after 
service and that he continues to carry such diagnosis 
(although some have noted that it is in remission).  The 
Board notes that the appellant was diagnosed with 
psychoneurosis in January 1996, but at the time of the prior 
Board decisions, the appellant already had established that 
he had a current psychiatric disorder.  Such would not 
constitute new and material evidence to reopen the claim for 
service connection for psychiatric disorder as the diagnosis 
was not shown in service nor did the VA examiner relate the 
diagnosis to the appellant's service.

The appellant has submitted evidence which is cumulative and 
redundant of that which was before the Board in April 1979, 
June 1981, October 1985 and April 1988.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the appellant has presented no new 
facts an no new factual basis for considering the claim.  
There is no new and material evidence and, in fact, the claim 
does not give rise to a valid petition to reopen.  Rather, 
this is no more than a duplicate claim, and the Board either 
does not have jurisdiction at all or, in the alternative, 
there is no new and material evidence to reopen the claim.  
See id.

Therefore, the Board need not reach the determination of 
whether the appellant has submitted evidence of a well-
grounded claim for service connection for psychiatric 
disorder, to include paranoid schizophrenia, nor whether VA 
has fulfilled its duty to assist.  See Winters, 12 Vet. 
App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the May 1994, 
which provided the law and regulations pertaining to new and 
material evidence.  In the March 1991 letter, which is 
currently on appeal, the RO informed the appellant of what 
constituted new and material evidence.  Additionally, in the 
Board's September 1998 remand, it informed the appellant of 
the duty to submit new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).


ORDER

The petition to reopen the claim for service connection for 
psychiatric disorder, to include schizophrenia, is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

